Citation Nr: 9928240	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected major depressive disorder with personality 
change and cognitive disorder as a result of head trauma and 
post concussional disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an increased 
disability rating for service-connected major depressive 
disorder with personality change and cognitive disorder as a 
result of head trauma and post concussional disorder, 
currently rated as 50 percent disabling; and denied a total 
rating for compensation purposes based on individual 
unemployability.

A hearing was held on September 15, 1998, in Washington, 
D.C., before Holly E. Moehlmann, a member of the Board who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

The Board remanded this case in February 1999 for further 
development of the evidence.  On remand, the RO granted an 
increased disability rating for service-connected asthma to 
30 percent disabling.  The veteran has not appealed this 
determination to the Board.

Also on remand, the RO continued the 50 percent rating for 
the service-connected mental disorder.  The veteran's 
combined disability rating for compensation purposes is now 
70 percent.  The RO denied the claim for a total rating based 
on individual unemployability.


FINDINGS OF FACT

1.  Service-connected major depressive disorder with 
personality change and cognitive disorder as a result of head 
trauma and post concussional disorder is currently manifested 
by a sad affect; no formal thought disorder; linear and 
logical speech; generalized anxiety but no panic attacks; no 
delusions or hallucinations; an intact memory; orientation to 
place and time; no suicidal or homicidal thoughts but 
occasional intrusive thoughts of suicide or homicide; 
irritability; and a Global Assessment of Functioning (GAF) 
score in the high 30 representing major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

2.  In addition to the service-connected mental disorder, the 
veteran is presently service-connected for asthma and 
assigned a 30 percent rating for that disorder.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, to 70 
percent but not higher, for service-connected major 
depressive disorder with personality change and cognitive 
disorder as a result of head trauma and post concussional 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9304 (1998).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 C.F.R. 
§ 4.16(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating For Service-Connected Mental Disorder.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected major depressive disorder 
with personality change and cognitive disorder as a result of 
head trauma and post concussional disorder is rated under the 
criteria for evaluating dementia due to head trauma in the VA 
Schedule for Rating Disabilities.  38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1998).  The currently assigned 50 
percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).

The next higher, or 70 percent, rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  The highest, or 100 percent, rating may be 
assigned for total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

It is clear from the medical evidence of record that a total 
schedular rating is not warranted in this case.  For example, 
on the most recent examination conducted in May 1999, the 
examiner, although noting some slowness in the veteran's 
speech, ruled out impairment in thought processes or 
communication, noting that the veteran had no formal thought 
disorder and that his speech was linear and logical.  
Similarly, the examiner noted that there were no delusions or 
hallucinations and that, although the veteran sometimes had 
intrusive thoughts about suicide or homicide, "he never acts 
on them" and thus is not shown to be in persistent danger of 
hurting self or others.  Moreover, rather than displaying 
"grossly inappropriate behavior", the veteran was "alert 
and calm" and "engageable and cooperative".  In addition, 
the medical evidence of record does not reflect an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  
Finally, on the most recent examination, the examiner 
specifically found that the veteran was oriented to time and 
place and that his memory was intact.  Accordingly, the Board 
concludes that a total schedular rating is not warranted 
based on the medical evidence of record and the issue in the 
case is whether the service-connected major depressive 
disorder with personality change and cognitive disorder as a 
result of head trauma and post concussional disorder is 
appropriately rated as 50 percent disabling or more nearly 
approximates the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.7 (1998).

Findings on the most recent VA Mental Disorders examination 
conducted in May 1999 reflect that the service-connected 
major depressive disorder with personality change and 
cognitive disorder as a result of head trauma and post 
concussional disorder is currently manifested by a sad 
affect; no formal thought disorder; linear and logical 
speech; generalized anxiety but no panic attacks; no 
delusions or hallucinations; an intact memory; orientation to 
place and time; no suicidal or homicidal thoughts but 
occasional intrusive thoughts of suicide or homicide; 
irritability; and a Global Assessment of Functioning (GAF) 
score in the high 30 representing major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).  In this regard, the 
veteran does not meet all criteria for a 70 percent rating 
although he does meet some including occasional suicidal 
ideation and impaired impulse control such as unprovoked 
irritability with periods of violence.  With regard to the 
latter, a December 1995 examiner described the veteran as 
irritable and aggressive and a VA Medical Certificate 
reflects that in March 1996 the veteran had a "rage 
episode."  Based on these findings, the Board concludes that 
the service-connected major depressive disorder with 
personality change and cognitive disorder as a result of head 
trauma and post concussional disorder more nearly 
approximates the criteria for the 70 percent rating and 
therefore, a 70 percent rating, but not higher, is warranted 
in this case.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).

Total Rating Based On Individual Unemployability.

The Board remanded this case in February 1999 for further 
development of the evidence including a VA Mental Disorders 
examination.  On remand, the RO granted an increased 
disability rating for service-connected asthma to 30 percent 
disabling.  The veteran has not appealed this determination 
to the Board.

On the May 1999 VA Mental Disorders examination, the examiner 
assigned a GAF score in the high 30 representing major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  Among the examples 
of such a major impairment provided in the DSM for a GAF 
score of 40 is the inability to work. See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Moreover, 
the veteran has submitted statements, dated in May 1998 and 
September 1998, from a VA physician, Robert N. Rubey, M.D., 
who had treated him from 1996 until recently in which the 
doctor asserted that the veteran's "ability to function is 
greatly impaired in all aspects of his life" and that his 
"poor concentration and memory, social isolation and periods 
of rage have made employment impossible for him to 
maintain."  Accordingly, the Board concludes that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
therefore, a total rating based on individual unemployability 
should be granted.  38 C.F.R. § 4.16(a) (1998).

ORDER

A 70 percent rating, but not higher, for service-connected 
major depressive disorder with personality change and 
cognitive disorder as a result of head trauma and post 
concussional disorder is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A total rating for compensation purposes based on individual 
unemployability is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

